Clyde D. Graeber, Secretary Kansas Department of Health and Environment Capitol Tower 400 S.W. 8th Avenue, Suite 200 Topeka, Kansas  66603
Dear Secretary Graeber:
As Secretary for the Kansas Department of Health and Environment, you pose a question prompted by recent amendments to K.S.A. 22a-231 that relate to district coroners and the responsibility for investigations concerning cause of death.
The amendments pertain to situations where the cause of a person's death occurs in one county but the person's actual death occurs in another county. In that event, if the coroner in the county of the cause of death decides that an investigation into the cause of death should take place, the amendments specify that the coroner in the county of death is responsible for conducting the investigation and signing the certificate of death.
"[T]he coroner in the county of the cause of death shall decide if an investigation shall take place. If an investigation is authorized by the coroner of the county of cause of death, the coroner in the county of death shall undertake such investigation, . . . If the coroner of the county of the cause of death requests an investigation, the coroner of the county of death shall be responsible for the investigation and the certification of death."1
The phrase "certification of death" appears to refer to the "medical certification of cause of death" portion of a death certificate.2
You ask which district coroner is responsible for signing the medical certification of cause of death when the coroner in the county of the cause of death decides that an investigation is not necessitated.
Before reaching your question, we note that certain circumstances trigger the requirement that a physician in attendance, any law enforcement officer or an embalmer notify the coroner in the county where death occurred if known, or if not known, the coroner of the county where the body was found.3 Notification is required when death is suspected to have been the result of or caused by:
• violence,
• unlawful means,
• suicide, or
• casualty.4
Additionally, notification is required if a death occurs:
• suddenly when the decedent was in apparent health,
  • when the decedent was not regularly attended by a licensed physician,
• in any suspicious or unusual manner,
  • when in police custody, in a jail or correctional institution,
  • in any circumstances specified under K.S.A. 22a-242
(suspicious circumstances or unknown cause of child's death), or
  • when the determination of the cause of a death is held to be in the public interest.5
It appears that following any such notification, the coroner in the county of death or county where the body was found would contact the coroner in the county of the cause of death (if different from the county of death) who must then decide whether an investigation into the cause of death should take place.6 Upon determination that an investigation is warranted, the coroner in the county of death is then responsible for undertaking an investigation as well as signing the medical certification of cause of death.
When, however, the coroner in the county of the cause of death determines that an investigation is not warranted, you ask which coroner should sign the medical certification of the cause of death. Kansas law provides that this medical certification must be obtained from the physician last in attendance.7 If, however, death occurs without medical attendance, "the coroner" is required to sign the medical certification.8 In the absence of any statute that indicates otherwise, it is our opinion that the term "the coroner" refers to the coroner in the county of death. Thus, we conclude that the coroner in the county of death is responsible for signing the medical certification of the cause of death, even when the coroner in the county of the cause of death decides that an investigation is not necessitated.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:CN:jm
1 K.S.A. 22a-231, as amended by L. 2000, ch. 54, § 2.
2 See K.S.A. 1999 Supp. 65-2412(b).
3 K.S.A. 22a-231, as amended by L. 2000, ch. 54, § 2.
4 Id.
5 Id.
6 Additionally, pursuant to K.S.A. 22a-232, as amended by L. 2000, ch. 54, § 3, following such notification, the coroner in the county of death or county where a dead body is found is to "take charge of the dead body and make inquiries regarding the cause of death." The inquiry by this coroner may be of assistance to the coroner in the county of cause of death deciding whether to initiate an investigation.
7 K.S.A. 1999 Supp. 65-2412(b).
8 K.S.A. 1999 Supp. 65-2412(c).